Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a FINAL Office action in reply to the Amendments and Arguments received on March 3, 2022.

Status of Claims

Claims 1, 6, 7, 8, 11, 12,  17, 18 and 20 have been amended.
Claims 1-20 are currently pending and have been examined. 




	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 7, 8, 17 and 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims disclose a trend age score and Examiner is unable to find support to detail how this score is calculated. 
As detailed in the MPEP “"An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc)." (MPEP 2163.03(v))
As such, claims 6, 7, 8, 17 and 18 are rejected for being indefinite. Examiner finds in paragraph [0012] of the instant specification “Product feature-based prediction can be used to determine trends across different customer segments and product categories for an upcoming season.”  This prediction is not supported by the specification as a score value, but rather a product feature where a product feature is disclosed as being a style, color, trend. This is not a score or a value. See MPEP 2163. For the purposes of examination, the Examiner will interpret this recitation to mean predicting the popularity for a period of time, such as a season, and the applied reference of Lei (2021/0224833) contains such an equivalency, until otherwise required by the claim language.
Claims 1, 11, 12 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claim language not supported by the specification. Specifically, “a fashion analysis system” and “extracting information from each of the secondary sources utilizing a plurality of information parsers, wherein at least one of the plurality of information parsers comprises a web parser that scrapes information from a website and wherein at least another of the plurality of information parsers comprises a -9-Atty. Docket No. P201903842US01 (790.396) parser that utilizes an extractive summarization algorithm to capture information from a document;” and generating a multi modal description of characteristics that are visually and textually embedded. There also lacks support for recommendations to the commercial entity, as required by Claim 20. Examiner has found support for an attractiveness value, which appears to be the demand score of the claims and “The characteristics of new products can be learned using the tiered GUI.” For the purposes of examination, the Examiner will interpret this recitation to mean  using the support found in paragraph [0015]. Claims 2-10 and 13-19 depend from claims 1, 11, 12 and 20 and do not cure the deficiencies above. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 1-10 and 20 are drawn to methods (i.e., a process) while claim(s) 11-19 are drawn to systems (i.e., a machine/manufacture). As such, claims 1-20 are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 1 (representative of independent claim(s) 11, 12 and 20) recites/describes the following steps:
receiving a client fashion catalog comprising a plurality of images of client wearable products; 
creating a market fashion catalog comprising a plurality of market wearable products identified from sources other than the client fashion catalog, wherein the creating comprises (i) accessing a plurality of secondary sources, (ii) capturing information corresponding to market wearable products from the plurality of secondary sources, and (iii) aggregating the information to create the market fashion catalog; 
generating for each market wearable product included in the market fashion catalog, (iv) a desirability score and (v) a multi- modal description of characteristics of the market wearable product, wherein the generating a desirability score comprises capturing demand information from the -2-Atty. Docket No. P201903842US01 (790.396) secondary sources indicative of the demand corresponding to a market wearable product, wherein the generating a multi-modal description comprises generating, using an image classification algorithm, a visual embedding representation and a textual embedding representation and combining the visual embedding representation and the textual embedding representation into the multi-modal description; 
producing, for the market wearable products, by utilizing the multi-modal descriptions, a similarity score indicating how similar the market wearable product is to products within the client fashion catalog, wherein the producing comprises comparing market wearable products to client wearable products; and 
 
These steps, under its broadest reasonable interpretation, describe or set-forth creating a market fashion catalog, which amounts to a “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).” These limitations therefore fall within the "certain methods of organizing human activity" subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).

Independent claim(s) 11, 12 and 20 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of:
" a fashion analysis system” 
 server”
"non-transitory tangible computer readable medium” 
“processor" 
“mobile device”
“computer program product”
“wherein the capturing comprises extracting information from each of the secondary sources utilizing a plurality of information parsers, wherein at least one of the plurality of information parsers comprises a web parser that scrapes information from a website and wherein at least another of the plurality of information parsers comprises a parser that utilizes an extractive summarization algorithm to capture information from a document”
providing, based upon (vi) the desirability scores and (vii) the similarity scores of the market wearable products, a recommendation for a change to the client fashion catalog (Claim 1, 11, 20 and 12)

The requirement to execute the claimed steps/functions "system” and  server” and "non-transitory tangible computer readable medium” and “processor" and “mobile device” and “computer program product” is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 

The recited additional element(s) of “providing, based upon (vi) the desirability scores and (vii) the similarity scores of the market wearable products, a recommendation for a change to the client fashion catalog " and “wherein the capturing comprises extracting information from each of the secondary sources utilizing a plurality of information parsers, wherein at least one of the plurality of information parsers comprises a web parser that scrapes information from a website and wherein at least another of the plurality of information parsers comprises a parser that utilizes an extractive summarization algorithm to capture information from a document” simply append insignificant extra solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term "extra-solution activity" is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed "extra-solution" because tallying of desirability scores and similarity scores is insignificant data gathering required in any implementation of the abstract idea. Making a recommendation based on a value is insignificant post-solution activity that would be required in any implementation of the abstract idea as well. It is therefore evident that these limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology based problem.

Dependent claims 2-10 and 13-19 and fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-10 and 13-19 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).

Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions "system” and  server” and "non-transitory tangible computer readable medium” and “processor" and “mobile device” and “computer program product”  is equivalent to adding the words "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as "significantly more" (see MPEP 2106.05 (f)).

As discussed above in “Step 2A - Prong 2”, the recited additional element(s) of "system” and  server” and "non-transitory tangible computer readable medium” and “processor" and “mobile device” and “computer program product” serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more5' (see MPEP 2106.05(g, h)).

As discussed above in "Step 2A - Prong 2", the recited additional element(s) of “providing, based upon (vi) the desirability scores and (vii) the similarity scores of the market wearable products, a recommendation for a change to the client fashion catalog " and “wherein the capturing comprises extracting information from each of the secondary sources utilizing a plurality of information parsers, wherein at least one of the plurality of information parsers comprises a web parser that scrapes information from a website and wherein at least another of the plurality of information parsers comprises a parser that utilizes an extractive summarization algorithm to capture information from a document” simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as "significantly more'' (see MPEP 2106.5(d)).This conclusion is based on a factual determination. 

Furthermore, the determination that receiving data/messages over a network is well understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com. Inc., 788 F.3d 1359, 1363. 115 USPQ2d 1090, 1093 (Fed Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106 (d) (II), which note the well understood, routine, conventional nature of receiving data/messages over a network.

Additionally, presenting content and gather information is well understood, routine and conventional as supported by OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 which note the well understood, routine, conventional nature of presenting offers and gather statistics.

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.

Dependent claims 2-10 and 13-19 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-10 and 13-19 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 5, 7-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoll (2015/0278919) further in view of Slothouber (2007/0078849).
		
Claim 1
Stoll discloses various embodiments of methods and systems for providing a catalog of trending and trusted items.
receiving, at a fashion analysis system and from a commercial entity marketing wearable products, a client fashion catalog comprising a plurality of images of client wearable products (Stoll [0028][0036]); 
creating, using the fashion analysis system, a market fashion catalog comprising a plurality of market wearable products identified from fashion sources other than the client fashion catalog, wherein the creating comprises (i) accessing a plurality of secondary sources, (ii) capturing information corresponding to market wearable products from the plurality of secondary sources, and (iii) aggregating the information to create the market fashion catalog, wherein the capturing comprises extracting information from each of the secondary sources utilizing a plurality of information parsers, wherein at least one of the plurality of information parsers comprises a web parser that scrapes information from a website and wherein at least another of the plurality of information parsers comprises a parser that utilizes an extractive summarization algorithm to capture information from a document; (Stoll [0028][0090][0036]); Where the server retrieves [parses] a list of recommendations in accordance with the product popularity [demand]. See also [0192] “When conflicts arise in an implicit trust score, various algorithms are used to resolve those conflicts, as described elsewhere in this document 
generating, using the fashion analysis system and for each market wearable product included in the market fashion catalog, (iv) a desirability score and (v) a multi- modal description of characteristics of the market wearable product, wherein the generating a desirability score comprises capturing demand information from the -2-Atty. Docket No. P201903842US01 (790.396) secondary sources indicative of the demand corresponding to a market wearable product, wherein the generating a multi-modal description comprises generating, using an image classification algorithm, a visual embedding representation and a textual embedding representation and combining the visual embedding representation and the textual embedding representation into the multi-modal description; (Stoll [0028][0072][0167]) See at least [0072] “General product popularity data is data that describes how popular particular products [desirability score] are within their product category ( e.g., in the hierarchy of categories).” See [0167]”In some implementations, the recommendation request includes one or more criteria for evaluating potential recommendations. The one or more criteria can include at least one of the price, style, brand, size, features, and style of the product.” See [0091] for image and text representation.
Stoll does not explicitly teach clustering similar items. Slothouber teaches:
producing, using the fashion analysis system and for the market wearable products, by utilizing the multi-modal descriptions, a similarity score indicating how similar the market wearable product is to products within the client fashion catalog, wherein the producing comprises comparing market wearable products to client wearable products; and providing, using the fashion analysis system and based upon (vi) the desirability scores and (vii) the similarity scores of the market wearable products, a recommendation for a change to the client fashion catalog (Slothouber  [0049][0050][0054]);  See [0050] “The item is then ranked by calculating an interest score for the item that blends the similarity of the item with the examples in the cluster and their associated relevance values.…” See also “This embodiment further includes learning terms or attributes effective for representing item descriptions and clustering item descriptions that are similar. This embodiment further includes recommending item descriptions based on the learning steps.”
Slothouber does not disclose market wearable products to client wearable products. However, Slothouber teaches the structural limitation of the claim. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the scores could applied to wearable or other items to be recommended to a consumer because the invention is designed to provide an automated, personalized information learning and recommendation engine for a multitude of offerings, such as television programming, web-based auctions, targeted advertising, radio programming, websites, video clips, and electronic mail filtering which represent multiple applications. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing a catalog of trending and trusted items, as taught by Stoll, the method of clustering similar items to determine new recommendations, as taught by Slothouber, to provide more accurate recommendations.

Claim 2
Stoll teaches the limitations above but does not teach clustering. Slothouber teaches: 
clustering products into clusters of similar products, wherein the clustering comprises utilizing a similarity clustering technique on the multi-modal descriptions to identify similar products; and wherein the producing comprises producing a similarity score for each cluster (Slothouber  [0050][0054]);  See [0050] “These vectors are passed to the ranking engine component of the system which filters the item through the binary decision tree and finds the cluster of examples most closely matching the new item [cluster of similar products]. …” See also [0054] “This embodiment further includes learning terms or attributes effective for representing item descriptions and clustering item descriptions that are similar.”
Slothouber does not disclose market wearable products to client wearable products. However, Slothouber teaches the structural limitation of the claim. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the scores could applied to wearable or other items to be recommended to a consumer because the invention is designed to provide an automated, personalized information learning and recommendation engine for a multitude of offerings, such as television programming, web-based auctions, targeted advertising, radio programming, websites, video clips, and electronic mail filtering which represent multiple applications. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing a catalog of trending and trusted items, as taught by Stoll, the method of clustering similar items to determine new recommendations, as taught by Slothouber, to provide more accurate recommendations.

Claim 4
Stoll teaches the limitations above but does not teach ranking according to similarity. Slothouber teaches: 
comprising ranking the market wearable products utilizing the similarity scores, wherein those products being least similar to the client products are ranked highest (Slothouber [0050]). See at least “The item is then ranked by calculating an interest score for the item that blends the similarity of the item with the examples in the cluster and their associated relevance values.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing a catalog of trending and trusted items, as taught by Stoll, the method of ranking similar items to determine new recommendations, as taught by Slothouber, to ensure the items that the user will find most interesting are presented as recommendations.

Claim 5
Stoll teaches the limitations above but does not teach ranking. Slothouber teaches:
comprising ranking the products utilizing the desirability scores, wherein products having the highest desirability are ranked highest (Slothouber [0093]). See at least “a candidate program is filtered into the cluster containing the most similar examples and a score is generated for ranking the candidate program against other programs.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing a catalog of trending and trusted items, as taught by Stoll, the method of ranking similar items to determine new recommendations, as taught by Slothouber, to ensure the items that the user will find most interesting are presented as recommendations.
Claim 7
Stoll discloses making recommendations based on scoring: 
wherein the recommendation is based upon the trend age score (Stoll [0034]). See at least “scoring the candidate recommenders based on one or more predefined criteria, and selecting a first number of the candidate recommenders with preferred scores based on the one or more predefined criteria.”

Claim 8
Stoll discloses: 
comprising computing a catalog trend age score for the client fashion catalog based upon an aggregation of the trend age scores for the client wearable products, wherein the catalog trend age score identifies a time period for when an aggregation of the client wearable products within the client catalog are likely to be desirable (Stoll [0034]). See “scoring the candidate recommenders based on one or more predefined criteria, and selecting a first number of the candidate recommenders with preferred scores based on the one or more predefined criteria. The method can further comprise sending instructions to display the recommendation request to the first number of candidate recommenders.”

Claim 9
Stoll discloses:
comprising identifying characteristics of the market wearable product contributing to the desirability score (Stoll [0108]).

Claim 10
Stoll discloses:
wherein the multi-modal description comprises both text and images (Stoll [0167]). See at least [0167] “In some implementations, the recommendation request includes one or more criteria for evaluating potential recommendations. The one or more criteria can include at least one of the price, style, brand, size, features, and style of the product.”

Claim 11
Stoll discloses: 
at least one processor [0035]; and a computer readable storage medium having computer readable program code embodied therewith and executable by the at least one processor [0047], the computer readable program code comprising: computer readable program code configured to 
receive, at a fashion analysis system and from a commercial entity marketing wearable products, a client fashion catalog comprising a plurality of images of client wearable products; (Stoll [0028][0036]);
computer readable program code configured to create, using the fashion analysis system, a market fashion catalog comprising a plurality of market wearable products identified from fashion sources other than the client fashion catalog, wherein the creating comprises (i) accessing a plurality of secondary sources, (ii) capturing information corresponding to market wearable products from the plurality of secondary sources, and (iii) aggregating the information to create the market fashion catalog, wherein the capturing comprises extracting information from each of the secondary sources utilizing a plurality of information parsers, wherein at least one of the plurality of information parsers comprises a web parser that scrapes information from a website and wherein at least another of the plurality of information parsers comprises a parser that utilizes an extractive summarization algorithm to capture information from a document; (Stoll [0028][0090][0036]); Where the server retrieves [parses] a list of recommendations in accordance with the product popularity [demand]. See also [0192] “When conflicts arise in an implicit trust score, various algorithms are used to resolve those conflicts, as described elsewhere in this document.”
computer readable program code configured to generate, using the fashion analysis system and for each market wearable product included in the market fashion catalog, (iv) a desirability score and (v) a multi-modal description of characteristics of the market wearable product, wherein the generating a desirability score comprises capturing demand information from the secondary sources indicative of the demand corresponding -5-Atty. Docket No. P201903842US01 (790.396) to a market wearable product, wherein the generating a multi-modal description comprises generating, using an image classification algorithm, a visual embedding representation and a textual embedding representation and combining the visual embedding representation and the textual embedding representation into the multi-modal description (Stoll [0028][0072][0167]); See at least [0072] “General product popularity data is data that describes how popular particular products [desirability score] are within their product category ( e.g., in the hierarchy of categories).” See [0167]”In some implementations, the recommendation request includes one or more criteria for evaluating potential recommendations. The one or more criteria can include at least one of the price, style, brand, size, features, and style of the product.” See [0091] for image and text representation.
Stoll does not explicitly teach clustering similar items. Slothouber teaches:
computer readable program code configured to produce, using the fashion analysis system and for the market wearable products, by utilizing the multi-modal descriptions, a similarity score indicating how similar the market wearable product is to products within the client fashion catalog, wherein the producing comprises comparing market wearable products to client wearable products; and computer readable program code configured to provide, using the fashion analysis system and based upon (vi) the desirability scores and (vii) the similarity scores of the market wearable products, a recommendation for a change to the client fashion catalog (Slothouber  [0049][0050][0054]);  See [0050] “The item is then ranked by calculating an interest score for the item that blends the similarity of the item with the examples in the cluster and their associated relevance values.…” See also “This embodiment further includes learning terms or attributes effective for representing item descriptions and clustering item descriptions that are similar. This embodiment further includes recommending item descriptions based on the learning steps.”
Slothouber does not disclose market wearable products to client wearable products. However, Slothouber teaches the structural limitation of the claim. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the scores could applied to wearable or other items to be recommended to a consumer because the invention is designed to provide an automated, personalized information learning and recommendation engine for a multitude of offerings, such as television programming, web-based auctions, targeted advertising, radio programming, websites, video clips, and electronic mail filtering which represent multiple applications. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing a catalog of trending and trusted items, as taught by Stoll, the method of clustering similar items to determine new recommendations, as taught by Slothouber, to provide more accurate recommendations.

Claim 12
Stoll discloses: 
a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code executable by a processor and comprising: 
computer readable program code configured to receive, at a fashion analysis system and from a commercial entity marketing wearable products, a client fashion catalog comprising a plurality of images of client wearable products; (Stoll [0028][0036]); 
computer readable program code configured to create, using the fashion analysis system, a market fashion catalog comprising a plurality of market wearable products -6-Atty. Docket No. P201903842US01 (790.396) identified from fashion sources other than the client fashion catalog, wherein the creating comprises (i) accessing a plurality of secondary sources, (ii) capturing information corresponding to market wearable products from the plurality of secondary sources, and (iii) aggregating the information to create the market fashion catalog, wherein the capturing comprises extracting information from each of the secondary sources utilizing a plurality of information parsers, wherein at least one of the plurality of information parsers comprises a web parser that scrapes information from a website and wherein at least another of the plurality of information parsers comprises a parser that utilizes an extractive summarization algorithm to capture information from a document; ((Stoll [0028][0090][0036]); Where the server retrieves [parses] a list of recommendations in accordance with the product popularity [demand]. See also [0192] “When conflicts arise in an implicit trust score, various algorithms are used to resolve those conflicts, as described elsewhere in this document .”
computer readable program code configured to generate, using the fashion analysis system and for each market wearable product included in the market fashion catalog, (iv) a desirability score and (v) a multi-modal description of characteristics of the market wearable product, wherein the generating a desirability score comprises capturing demand information from the secondary sources indicative of the demand corresponding to a market wearable product, wherein the generating a multi-modal description comprises generating, using an image classification algorithm, a visual embedding representation and a textual embedding representation and combining the visual embedding representation and the textual embedding representation into the multi-modal description; (Stoll [0028][0072][0167]) See at least [0072] “General product popularity data is data that describes how popular particular products [desirability score] are within their product category ( e.g., in the hierarchy of categories).” See [0167]”In some implementations, the recommendation request includes one or more criteria for evaluating potential recommendations. The one or more criteria can include at least one of the price, style, brand, size, features, and style of the product.” See [0091] for image and text representation. 
Stoll does not explicitly teach clustering similar items. Slothouber teaches:
computer readable program code configured to produce, using the fashion analysis system and for the market wearable products, by utilizing the multi-modal descriptions, a similarity score indicating how similar the market wearable product is to -7-Atty. Docket No. P201903842US01 (790.396) products within the client fashion catalog, wherein the producing comprises comparing market wearable products to client wearable products; and computer readable program code configured to provide, using the fashion analysis system and based upon (vi) the desirability scores and (vii) the similarity scores of the market wearable products, a recommendation for a change to the client fashion catalog (Slothouber  [0049][0050][0054]);  See [0050] “The item is then ranked by calculating an interest score for the item that blends the similarity of the item with the examples in the cluster and their associated relevance values.…” See also “This embodiment further includes learning terms or attributes effective for representing item descriptions and clustering item descriptions that are similar. This embodiment further includes recommending item descriptions based on the learning steps.”
Slothouber does not disclose market wearable products to client wearable products. However, Slothouber teaches the structural limitation of the claim. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the scores could applied to wearable or other items to be recommended to a consumer because the invention is designed to provide an automated, personalized information learning and recommendation engine for a multitude of offerings, such as television programming, web-based auctions, targeted advertising, radio programming, websites, video clips, and electronic mail filtering which represent multiple applications. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing a catalog of trending and trusted items, as taught by Stoll, the method of clustering similar items to determine new recommendations, as taught by Slothouber, to provide more accurate recommendations.

Claim 13
Stoll teaches the limitations above but does not teach clustering. Slothouber teaches: 
comprising clustering products into clusters of similar products, wherein the clustering comprises utilizing a similarity clustering technique on the multi-modal descriptions to identify similar products; and wherein the producing comprises producing a similarity score for each cluster (Slothouber  [0050][0054]);  See [0050] “These vectors are passed to the ranking engine component of the system which filters the item through the binary decision tree and finds the cluster of examples most closely matching the new item [cluster of similar products]. …” See also [0054] “This embodiment further includes learning terms or attributes effective for representing item descriptions and clustering item descriptions that are similar.”
Slothouber does not disclose market wearable products to client wearable products. However, Slothouber teaches the structural limitation of the claim. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the scores could applied to wearable or other items to be recommended to a consumer because the invention is designed to provide an automated, personalized information learning and recommendation engine for a multitude of offerings, such as television programming, web-based auctions, targeted advertising, radio programming, websites, video clips, and electronic mail filtering which represent multiple applications. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing a catalog of trending and trusted items, as taught by Stoll, the method of clustering similar items to determine new recommendations, as taught by Slothouber, to provide more accurate recommendations.

Claim 15
Stoll teaches the limitations above but does not teach ranking according to similarity. Slothouber teaches: 
comprising ranking the products utilizing the similarity scores, wherein those products being least similar to the client products are ranked highest (Slothouber [0050]). See at least “The item is then ranked by calculating an interest score for the item that blends the similarity of the item with the examples in the cluster and their associated relevance values.”
Slothouber does not disclose market wearable products to client wearable products. However, Slothouber teaches the structural limitation of the claim. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the scores could applied to wearable or other items to be recommended to a consumer because the invention is designed to provide an automated, personalized information learning and recommendation engine for a multitude of offerings, such as television programming, web-based auctions, targeted advertising, radio programming, websites, video clips, and electronic mail filtering which represent multiple applications. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing a catalog of trending and trusted items, as taught by Stoll, the method of ranking similar items to determine new recommendations, as taught by Slothouber, to ensure the items that the user will find most interesting are presented as recommendations.




Claim 16
Stoll teaches the limitations above but does not teach ranking. Slothouber teaches: 
comprising ranking the products utilizing the desirability scores, wherein products having the highest desirability are ranked highest (Slothouber [0093]). See at least “a candidate program is filtered into the cluster containing the most similar examples and a score is generated for ranking the candidate program against other programs.”
Slothouber does not disclose market wearable products to client wearable products. However, Slothouber teaches the structural limitation of the claim. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the scores could applied to wearable or other items to be recommended to a consumer because the invention is designed to provide an automated, personalized information learning and recommendation engine for a multitude of offerings, such as television programming, web-based auctions, targeted advertising, radio programming, websites, video clips, and electronic mail filtering which represent multiple applications. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing a catalog of trending and trusted items, as taught by Stoll, the method of ranking similar items to determine new recommendations, as taught by Slothouber, to ensure the items that the user will find most interesting are presented as recommendations.

Claim 17
Stoll discloses: 
comprising computing a trend age score for the desirability of a market wearable product, wherein the trend age score identifies a time period for when the market wearable product is likely to be desirable (Stoll [0034]). See “scoring the candidate recommenders based on one or more predefined criteria, and selecting a first number of the candidate recommenders with preferred scores based on the one or more predefined criteria. The method can further comprise sending instructions to display the recommendation request to the first number of candidate recommenders.”
wherein the recommendation is based upon the trend age score (Stoll [0034]). See at least “scoring the candidate recommenders based on one or more predefined criteria, and selecting a first number of the candidate recommenders with preferred scores based on the one or more predefined criteria.”

Claim 18
Stoll discloses: 
comprising computing a catalog trend age score for the client fashion catalog based upon an aggregation of the trend age scores for the client wearable products, wherein the catalog trend age score identifies a time period for when an aggregation of the client wearable products within the client catalog are likely to be desirable (Stoll [0034]). See “scoring the candidate recommenders based on one or more predefined criteria, and selecting a first number of the candidate recommenders with preferred scores based on the one or more predefined criteria. The method can further comprise sending instructions to display the recommendation request to the first number of candidate recommenders.”

Claim 19
Stoll discloses:
comprising identifying characteristics of the market wearable product contributing to the desirability score (Stoll [0108]).








Claims 3, 6, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stoll (2015/0278919) and Slothouber (2007/0078849) in view of Lei (2021/0224833).

Claim 3
Stoll and Slothouber teach the limitations above but do not teach a forecasted value. Lei teaches:
wherein the desirability score comprises two sub-scores corresponding to (i) a current desirability for a corresponding market wearable product and (ii) a forecasted desirability for the corresponding market wearable product, wherein the forecasted desirability is determined over a defined period of time (Lei [0010]). Where the desirability score is the demand and the reference teaches “Embodiments predict/forecast demand of a product by receiving historical sales data [current desirability] for the product and, using a plurality of different seasonality estimation methods [forecasted desirability]…”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing a catalog of trending and trusted items and clustering similar items to determine new recommendations, as taught by Stoll and Slothouber, the method of using forecasting values to determine items of interest to a user, as taught by Lei, to make educated recommendations that consider more than just historical data.

Claim 6
Stoll and Slothouber teach the limitations above but do not teach a forecasted value. Lei teaches:
comprising computing a trend age score for the desirability of a market wearable product, wherein the trend age score identifies a time period for when the market wearable product is likely to be desirable (Lei [0060][0079][0086]). See at least “system 600 can include a product demand forecasting system 670 that forecasts future product demand and in some instances forecasts and/or considers future demand for hundreds of thousands of products, or in some applications tens of millions or more products at one or more retail stores.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing a catalog of trending and trusted items and clustering similar items to determine new recommendations, as taught by Stoll and Slothouber, the method of using forecasting values to determine items of interest to a user, as taught by Lei, to make educated recommendations that consider more than just historical data.

Claim 14
Stoll and Slothouber teach the limitations above but do not teach a forecasted value. Lei teaches:
wherein the desirability score comprises two sub-scores corresponding to (i) a current desirability for a corresponding market wearable product and (ii) a forecasted desirability for the corresponding market wearable product, wherein the forecasted desirability is determined over a defined period of time (Lei [0010]). Where the desirability score is the demand and the reference teaches “Embodiments predict/forecast demand of a product by receiving historical sales data [current desirability] for the product and, using a plurality of different seasonality estimation methods [forecasted desirability]…”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing a catalog of trending and trusted items and clustering similar items to determine new recommendations, as taught by Stoll and Slothouber, the method of using forecasting values to determine items of interest to a user, as taught by Lei, to make educated recommendations that consider more than just historical data.

Claim 20
Stoll teaches:
creating, at a fashion analysis system, a market catalog comprising a plurality of market wearable products being included within secondary sources, wherein the creating comprises (i) capturing information related to the market wearable products and (ii) associating the captured information with the market wearable product within the market catalog, wherein the capturing comprises extracting information from each of the secondary sources utilizing a plurality of information parsers, wherein at least one of the plurality of information parsers comprises a web parser that scrapes information from a website and wherein at least another of the plurality of information parsers comprises a -9-Atty. Docket No. P201903842US01 (790.396) parser that utilizes an extractive summarization algorithm to capture information from a document; (Stoll [0028][0090][0036]); Where the server retrieves [parses] a list of recommendations in accordance with the product popularity [demand]. See also [0192] “When conflicts arise in an implicit trust score, various algorithms are used to resolve those conflicts, as described elsewhere in this document.”
Stoll teaches the limitations above but does not teach clustering. Slothouber teaches
clustering, using the fashion analysis system and utilizing the captured information and the multi-modal descriptions, market wearable products into clusters comprising products having a similarity within a predetermined threshold; generating, using the fashion analysis system and for each cluster, a similarity score identifying a similarity of the cluster to each of a plurality of wearable products included within a client catalog of a commercial entity marketing wearable products; - 10 -Atty. Docket No. P201903842US01 (790.396) identifying, using the fashion analysis system, clusters having a similarity score that indicate a low similarity to the wearable products within the client catalog; and recommending, using the fashion analysis system and to the commercial entity, that attributes of wearable products be added to the client catalog in view of attributes included in wearable products that are included within the clusters having a low similarity. (Slothouber [0049][0050][0054]);  See [0050] “The item is then ranked by calculating an interest score for the item that blends the similarity of the item with the examples in the cluster and their associated relevance values.…” See also “This embodiment further includes learning terms or attributes effective for representing item descriptions and clustering item descriptions that are similar. This embodiment further includes recommending item descriptions based on the learning steps.”
Slothouber does not disclose market wearable products to client wearable products. However, Slothouber teaches the structural limitation of the claim. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the scores could applied to wearable or other items to be recommended to a consumer because the invention is designed to provide an automated, personalized information learning and recommendation engine for a multitude of offerings, such as television programming, web-based auctions, targeted advertising, radio programming, websites, video clips, and electronic mail filtering which represent multiple applications. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing a catalog of trending and trusted items, as taught by Stoll, the method of clustering similar items to determine new recommendations, as taught by Slothouber, to provide more accurate recommendations.
identifying, using the fashion analysis system, for each of the market wearable products included in the market fashion catalog, and from the captured information, a demand for the market wearable product, wherein the identifying comprises deriving, utilizing the captured information, a demand score for the market wearable product, wherein the identifying a demand comprises capturing demand information from the secondary sources indicative of the demand corresponding to a market wearable product; generating, using the fashion analysis system, for each of the market wearable products included in the market fashion catalog, and from the captured information, a multi-modal description of characteristics of the market wearable product, wherein the generating a multi-modal description comprises generating, using an image classification algorithm, a visual embedding representation and a textual embedding representation and combining the visual embedding representation and the textual embedding representation into the multi-modal description  (Lei [0010][0089]). Where the desirability score is the demand and the reference teaches “Embodiments predict/forecast demand of a product by receiving historical sales data [current desirability] for the product and, using a plurality of different seasonality estimation methods [forecasted desirability]…”
Lei does not explicitly disclose market wearable products and a market fashion catalog. However, Lei teaches the structural limitation of the claim in a retail industry environment. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the method of identifying the demand would apply to fashion catalogs as the intent of the invention is  making predictions using machine learning in the retail industry.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing a catalog of trending and trusted items and clustering similar items to determine new recommendations, as taught by Stoll and Slothouber, the method of using forecasting values to determine items of interest to a user, as taught by Lei, to make educated recommendations that consider more than just historical data.


	
	
	
	
	

                                                                                                           Response to Arguments
Applicant's arguments with respect to the rejection under 35 USC 101 have been fully considered but they are not persuasive. 

Applicant argues: Applicant respectfully submits that the claims are not directed to a judicial exception, and, to the extent that any judicial exception is recited in Applicant's claims, these claims integrate that judicial exception into a practical application such that the claims are patent eligible, for at least the reasons discussed further herein.


Examiner respectfully disagrees. The claims are directed to a certain methods of organizing human activity because the claims describe concepts related to advertising, marketing or sales activities or behaviors. Furthermore, the claims would fall under a mental process. A person could easily visually determine what is popular or on trend and submit the item for inclusion in a catalog.

With respect to the claims integrating the judicial exception into a practical application Examiner respectfully disagrees. The claim recites two additional elements: receiving and identifying data. The receiving  and identifying step is recited at a high level of generality (i.e., as a general means of gathering data for use in the recommending  step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The apparatus that performs the identifying step is also recited at a high level of generality, and merely automates the recommending step. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the apparatus). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the apparatus). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.

Applicant's arguments with respect to the rejection under 35 USC 103 have been fully considered but they are not persuasive. 

Applicant Argues: Applicant therefore respectfully submits that the Office has not met their burden in rejecting the claims under § 103 and requests that the § 103 be withdrawn.

Examiner respectfully disagrees. Examiner has provided motivation statements to explain that Stoll and Slothouber are combined because they both reference recommendations due to product popularity. Stoll teaches that recommendations can come from social media data in the form of an influencer. The specification at [0014] teaches that the source can be social media data (which is well known to be made up of influencer data). Examiner notes that the amendments were not found to be supported in the paragraphs identified in the Remarks filed March 3, 2022, nor in any other part of the specification and were considered new matter (please refer to the 112 rejection above).

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681